IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT

                                                                          M.D. Appeal Dkt.
                                                                          34 MAP 2016
IN THE INTEREST OF: D.C.D., A MINOR          : No. 773 MAL 2015
                                             :
                                             :
PETITION OF: COMMONWEALTH OF                 : Petition for Allowance of Appeal from
PENNSYLVANIA                                 : the Order of the Superior Court


                                       ORDER



PER CURIAM

      AND NOW, this 29 day of March, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      (1)    In interpreting Juvenile Court Rules 631 and 632; does a Juvenile Court
             abuse its discretion when it terminates delinquency supervision of a
             Juvenile Sex Offender early, despite also making a contemporaneous
             finding that the juvenile has a need for continued supervision and
             treatment requiring placement at a residential treatment facility based
             upon the escalating violations of sexually offending other patients while in
             a different Residential Treatment Facility.